        Case 1:21-cv-00093-MMB Document 37                  Filed 07/23/21   Page 1 of 2

FORM 3: Notice of Appeal from the United States Court of International Trade


                UNITED STATES COURT OF INTERNATIONAL TRADE

                                                        )
 VOESTALPINE HIGH PERFORMANCE METALS CORP.              )
 AND EDRO SPECIALTY STEELS INC.,                        )
                                                        )
                      Plaintiffs,                       )
                                                        )
                 v.                                     )
                                                        )
 UNITED STATES,                                         )
                                                        )            Court No. 21-00093
                      Defendant,                        )
                                                        )
                      and                               )
                                                        )
 ELECTRALLOY/G.O. CARLSON,                              )
                                                        )
 ELLWOOD CITY FORGE AND ELLWOOD SPECIALTY               )
 STEEL,                                                 )
                                                        )
 CRUCIBLE INDUSTRIES,                                   )
                                                        )
                      Proposed Defendant-               )
                      Intervenors.                      )



                                    NOTICE OF APPEAL



       Notice is hereby given that the following proposed intervenors in the above-named

action, Electralloy/G.O. Carlson (“Electralloy”), Ellwood City Forge and Ellwood Specialty

Steel, and Crucible Industries, hereby appeal to the United States Court of Appeals for the

Federal Circuit the order denying their Motions to Intervene in the above-named action, entered
       Case 1:21-cv-00093-MMB Document 37   Filed 07/23/21   Page 2 of 2




on May 25, 2021.


                                       Respectfully submitted,

                                       /s/ John R. Magnus

                                       John R. Magnus
                                       TradeWins LLC
                                       1330 Connecticut Ave. NW
                                       Washington, DC 20036
                                       Phone: 202-744-0368
                                       Email: jmagnus@tradewinsllc.net

Date: July 23, 2021
